01-15-01054-CR

     ViOFS
                                   CHRIS DANIEL
 §       ©
 a                             HARRIS COUNTY DISTRICT CLERK

 a
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
December 4, 2015                                                           HOUSTON, TEXAS
                                                                       12/9/2015 10:19:53 AM
HONORABLE DENISE BRADLEY                                               CHRISTOPHER A. PRINE
262ND DISTRICT COURT                                                            Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant’s Name: DAVID LEROY

Cause No: 1471531

Court:   262nd DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/03/15
Sentence Imposed Date: 12/03/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,




Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     MATTIE KIMBLE (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.



                                                                                RECORDER'S MEMORANDUM
                                                                                This Instrument Is of poor quality
                                                                                      at the time of Imaging
                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-465 1
                                                            Cause No               ¥ /To, << 07r
                                                                                       /~y


                                                                                                                                          1X\
                                                           THE STATE OF TEXAS
                                                                           V.
                                                                            A/KJAJ
                                                                                                                                         \mu /
                                            District Court / County Criminal Court at Law No.

                                                              Harris County, Texas


                                                               NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

    On     Z-O               r)-&\ S (date), the defendant in the above numbered and styled cause gives
    NOTICE OF APPEAL of nis conviction.

    The undersigned attorney (check appropriate box):
        ja    MOVES to withdraw.
       "
              ADVISES the court that he will CONTINUE to represent the deferÿant on appeal
n   IT                                                                                                          6
    Date                                                                      Attorney (Signature)


    Defendant (Printed name)                    \                             Attorney (Printed name)

                                                                             State Bar Number                     s.


                                                       SStSi'3                Address
                                                       OEC                                 3                         o-7S3
                                                                                                                   D-J-J-
                                                                 coofÿ**x'Tfelephone Number
    The defendant (check all thatli'pply):
       ScT' REPRESENTS to the coiWtfiaFhTispresently INDIGENT and ASKS the court to immediately APPOINT
              appellate counsel to represent him.
        JzT'ASKS the Court to ORDER that a free record be provided to him.
               ASKS the court to set BAIL.
               Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
    Grantingthe requested relief.


      4
    Defendant (Signature)                                                     Defendant’s Printed name                   J
    SWORN TO AND SUBSCRIBED BEFORE ME ON                                              ££C JUj
    By Deputy District Clerk of Harris County, Texas




    hnp://hcdco-imranei/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Nolice of Appeal (2 pages-without Affirmationi.docPage I of 2
                                                                      1/09/08
                                                                   ORDER


           On® 3 2015                          the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT    indigent at this time.
            Clkls indigent for the purpose of
                         employing counsel
                      S'paying for a clerk’s and court reporter’s record.
                                        counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that                                            /
     cTÿCounsel’s motion to withdraw is GRANTED /DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
     q/l5efendant’s / appellant’s motion is GRANTED and
                                                                          (attorney’s name & bar card number)
                     is APPOINTED to represent defendant / appellant on appeal.
                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.

BA'Xa,S Mjm
           TO CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                             'ÿlir                                        JUDGE PRESIDING,
                                                                            i DISTRICT COURT /
                                                                          COUNTY CRIMINAL COURT AT LAW NO.
                                                                          HARRIS COUNTY, TEXAS




http://hcdco-intranet/Criminal/Crimmal Courts/SOPs and Forms Librarv/Criminal Forms/Notice of Appeal (2 paees-without Affirmation).docPaee 2 of 2
                                                                   1/09/08
THE STATE        OF   TEXAS
                                                   Cause No

                                                                              IN THEÿ2(?     /DISTRICT COURT
                                                                                                                          ©
v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

rw<                 Wm>l              , Defendant                             HARRIS COUNTY, TEXAS

          TRIAL COURT’S CERTIFICATION                             OF   DEFENDANT'S RIGHT                    OF   APPEAL*
I, judge of the trial court, certify this criminal case:
     V\      is not a plea-bargain case, and the defendant has the right of appeal, [or]
     EH      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
     EH      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
     EH      is a plea-bargain case, and the defendant has NO right of appeal, [or]
     EH      the defendant has waived the right of appeal.

      I
Judge                                                                     Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



 lefendant                                                                Defendant's Counsel

Mailing Address: _
                                    PILED
                                       Daniel
                                        rhris                                                         D 2/ <3/ÿ4?
                                                                          State Bar of Texas ID number:
                                        District Clerk
Telephone number:                                                         Mailing Address:            _
                                       DEC -2 2015
Fax number (if any):         Time:.     Horrte-
                                                County,   Texas           Telephone number:           _
                              By.             Deputy                      Fax number (if any):        _
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).


                                                                  CLERK                                                 9/1/2011
      APPEAL CARD
                V-I-IU,
crÿ                                         Ml?/
                The State of Texas
                       'Vs
       4A A          4
Date Notice          t?-V'i5
Of Appeal:           0BD      3   2015'
Presentation:                     Vol.           Pg..

Judgment:                         Vol.           Pg-.

Judge Presiding
Court Reporter
Court Reporter   _
Court Reporter   _
Attorney
on Trial

Attorney
on Appeal

      Appointed                     ttfed

Offense

Jury Trial:            Yes.                 No

Punishment
Assessed  _
              _
Companion Cases
(If Known)


          Bond tfoOsCDÿ
Amount     of
Appeal
                  7
Appellant
Confined:              Yes.               No

Date Submitted
To Appeal Section          -0£C-     3 2Bft-
Deputy Clerl
                                                        rs

                                                        S